The opinion of the court was delivered by
Reavis, J.
The defendant was convicted at Walla Walla of the crime of rape. The information was in the following form:
“The said Herman Phelps, then and there being, did, on the 1st day of February, 1899, in the county of Walla Walla aforesaid, carnally know one Marian Grould, a female child under the age of eighteen years, contrary to the statute,” etc.,
—and framed under §7062, Bal. Code. The information was objected to on the ground that it did not state a crime. It is argued that it fails to interpret the meaning of the word “rape,” and May, Oriminal Law (Students’ Series), § 192, p. 208, and 1 Bishop, Oriminal Law, p. 557, are cited to sustain the contention. But these authorities, and others relative to the common law crime of rape, are not applicable to the crime designated in the statute. Carnal knowledge of a female under the age of eighteen years is the crime. The statute is valid and a proper exercise of legislative power, and the information conforms to the terms of the statute. The objection that the evidence does not support the verdict of the jury is untenable. There was substantial evidence to support each essential element of the crime. The prosecutrix testified that her age was sixteen. There was the merest scintilla of evidence to contradict this, but she was not uncorroborated, for her brother testified explicitly to flier age, to the same effect as did she. Her testimony that she was invited from school, near Walla Walla, to meet the defendant, and that they remained together in a lodging house in Walla Walla, where the offense was committed, was amply corroborated.
*183The objection to the testimony of Ernest Gould, because his name was not indorsed upon the information, cannot be sustained, as the testimony was offered in rebuttal, after some question was raised by counsel for defendant upon the proof of the age of prosecutrix, and it was for the purpose of meeting the evidence tendered by the defendant on this issue that Gould was called. State v. Bokien, 14 Wash. 403 (44 Pac. 889).
The evidence upon which the verdict was rendered is satisfactory, and, no error being observed in the record, the judgment is affirmed.
Gordon, O. J., and Dunbar, J., concur.
Fullerton, J., concurs in the result.